UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
HOYT DAVID MORGAN,

                   Plaintiff,             19cv6520 (JGK)

          - against -                     OPINION AND ORDER

WORLDVIEW ENTERTAINMENT HOLDINGS
INC. et al.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     After he filed a Chapter 7 petition in the United States

Bankruptcy Court for the Central District of California on March

14, 2019, Christopher Woodrow (the “debtor”) removed this action

from the New York State Supreme Court, New York County. The

debtor is a third-party defendant in this action, which was

originally commenced in state court on July 28, 2014, Index No.

652323/2014. Most of the first-party defendants/third-party

plaintiffs in this action, Maria Cestone, Molly Conners,

Worldview Entertainment Holdings LLC, and Worldview

Entertainment Partners VII, LLC, timely moved in this Court to

remand the case to state court. The debtor opposed the motion to

remand and cross-moved to transfer the case to the bankruptcy

proceeding currently pending in the Central District of

California. For the reasons that follow, the third-party




                                   1
plaintiffs’ motions to remand are granted and the debtor’s

motion to transfer is denied as moot.

                                     I.

      The following facts are taken from the state court

pleadings and opinions filed in this case as exhibits.

      Around March 1, 2013, the plaintiff, David Hoyt Morgan,

entered into an Agreement and General Release with Worldview

Inc., a film production company, to serve as an executive vice

president and chief financial officer. 1 Dkt. No. 1-2, at 4 (State

Complaint). 2 As part of the agreement, the Worldview defendants

agreed, among other things, to give Morgan a credit as executive

producer for the film Birdman. Id. In addition, Morgan made

significant equity investments in the films. Id. Later, the

Worldview defendants allegedly breached the terms of the

agreement, and Morgan sued various Worldview entities, LLCs, and

divisions, as well as individual owners and officers, namely

Molly Conners and Maria Cestone, in the New York State Supreme

Court, New York County on July 28, 2014. Id. at 1-7.


1 The corporate structure of Worldview and its related entities includes a
number of LLCs and holding companies. Worldview Entertainment Holdings, Inc.
is a Delaware corporation wholly owned by Worldview Entertainment Holdings,
LLC. Worldview Entertainment Partners VII, LLC is a division and affiliate of
Worldview Inc. Dkt. No. 1-2, at 2. Worldview Inc. was the “manager” of
Partners VII according to their operating agreement. Id. at 65.

2 The page numbers correspond to pages in the exhibits filed in this case, not
to the pages of the underlying state court documents.

                                      2
      On June 15, 2016, the defendant Worldview entities and

Molly Conners brought a third-party action against the debtor

who had been the CEO of Worldview Inc. until June 2, 2014, and

the lawyers for Worldview, Goetz Fitzpatrick LLP and Aaron

Boyajian. Id. at 60-61 (First Third-Party Complaint). The third-

party claims against Goetz and Boyajian were for malpractice and

breach of fiduciary duty regarding advice they rendered to the

Worldview entities about the agreement with Morgan. Id. at 67-

69. The third-party claims against the debtor were for

negligence and breach of fiduciary duty under the theory that

Woodrow, as CEO of Worldview Inc., caused the Worldview

entities, in general, and one Worldview entity, Partners VII, in

particular, to enter into an agreement with Morgan under which

Partners VII was an obligor that served no rational business

purpose and was adverse to the interests of the entities. Id. at

69-71. The next day, on June 16, 2016, Cestone, a significant

equity interest holder in Worldview Entertainment Holdings LLC,

brought a third-party complaint against Goetz, Boyajian, and the

debtor for substantially similar claims. Id. at 111-22 (Second

Third-Party Complaint). 3


3 On March 30, 2016, the state court action was joined with Johnson v.
Cestone, Index No. 152444/2015; Worldview Entertainment Holdings Inc. v.
Woodrow, Index No. 159948/2014; and Shanahan Capital Ventures LLC v. Cestone,
et al., Index No. 652034/2015, for purposes of joint discovery. Cotton Decl.,
Ex. A, at 5-6. Worldview Entertainment Holdings Inc. v. Woodrow was also
                                      3
      On December 14, 2016, there was a stipulation of

discontinuance with prejudice of the first-party claims, but the

third-party claims brought against Goetz, Boyajian, and the

debtor remained. Cotton Decl., Ex. C. Then, on July 27, 2017 and

August 16, 2017, the New York State Supreme Court dismissed the

third-party claims. Cotton Decl., Exs. D, E. On March 14, 2019,

the Appellate Division of the First Department reinstated the

third-party claims against Goetz and Boyajian for negligence and

Partner VII’s third-party claim against the debtor for breach of

fiduciary duty. Cotton Decl., Ex. F.

      On the same day, the debtor commenced a Chapter 7

bankruptcy case in the Central District of California, which

automatically stayed the state court proceedings as to the

debtor. Cotton Decl., Ex. G. On June 14, 2019, the plaintiffs in

this action filed an adversary proceeding complaint against the

debtor in the bankruptcy court for the non-dischargeability of

the debtor’s debts that, among other things, restated the

allegations in this action against the debtor. Block Decl., Ex.

H. On July 13, 2019, the debtor removed the state court action

to this Court pursuant to 28 U.S.C. §§ 1334 and 1452(a), and on

August 13, 2019 the plaintiffs timely moved to remand. The



removed by the debtor to this Court and is the earlier filed related case to
this case, No. 19-cv-6519 (JGK).

                                      4
debtor opposed the remand and cross-moved to transfer the entire

action to the Bankruptcy Court for the Central District of

California.

                                     II.

      For the same reasons stated in the Court’s opinion issued

today in the related case, Worldview Entertainment Holdings Inc.

et al v. Christopher Woodrow et al., No. 19-cv-6519 (JGK), the

automatic stay issued in the bankruptcy court did not prevent

the debtor from removing this action to this Court, nor does it

prevent this Court from adjudicating the pending motions.

      For the same reasons stated in the related case opinion,

this Court does not have subject matter jurisdiction over the

non-debtor claims in this case against Goetz and Boyajian. This

Court does have subject matter jurisdiction over the claim still

active in this case against the debtor for breach of fiduciary

duty.

      For the same reasons stated in the related case opinion,

the claim against the debtor is subject to mandatory abstention, 4

permissive abstention, and equitable remand.


4
 At oral argument, counsel for the debtor suggested that the fourth prong may
not apply because this case might have been commenced under this Court’s
diversity jurisdiction by virtue of the fact that the debtor is no longer a
citizen of New York, but instead became a citizen of California several years
ago. However, the third-party plaintiff in this case, Worldview Entertainment
Holdings LLC is an LLC whose citizenship is determined by the citizenship of
its members, and the third-party defendant Goetz Fitzpatrick is an LLP whose
                                      5
      Therefore, the entire case is remanded to the New York

State Supreme Court, New York County. Because abstention and

remand are warranted, the motion to transfer venue is denied as

moot.

                                 CONCLUSION

      The motions to remand are granted. The cross-motion to

transfer venue is denied as moot. The Clerk is directed to

remand this case to the New York State Supreme Court, New York

County. The Clerk is directed to close this case and all pending

motions.

SO ORDERED.

Dated:      New York, New York
            December 23, 2019              _    /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge




citizenship is likewise determined by the citizenship of its members. See
ICON MW, LLC v. Hofmeister, 950 F. Supp. 2d 544, 546 (S.D.N.Y. 2013). Because
Molly Conners is a member of Worldview Entertainment Holdings LLC and is a
citizen of New York, and one of Goetz’s partners, John B. Simoni, is a
citizen of New York, complete diversity does not exist in this case. See Dkt.
No. 26; 28 U.S.C. § 1332(a)(1). In any event, the debtor removed this action
roughly five years after the commencement of this action in state court,
citing only 28 U.S.C. § 1334 as a basis for this Court’s jurisdiction, and
that removal would have violated 28 U.S.C. § 1446(c), which bars removal of
diversity cases more than one year after commencement of the action. See
Bowles v. Massey Energy Co., No. 12-cv-5997, 2012 WL 6628953, at *9 (S.D. W.
Va. Dec. 19, 2012). Therefore, 28 U.S.C. § 1334 is the sole basis for
jurisdiction in this Court.

                                      6
